Citation Nr: 0922481	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder to 
include scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to November 
1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision, dated in October 
2002, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Veteran subsequently 
relocated and the Montgomery, Alabama RO is currently 
handling the appeal.  In December 2006, the Veteran appeared 
at the RO and testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is 
associated with the claims file.  This matter was remanded in 
May 2007 and July 2008.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Scoliosis was noted at the time of the Veteran's entry 
into service and there was no increase in the severity of 
this disability during service.

2.  A back disorder was not manifested during active service 
or for many years thereafter.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
Veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2002 prior to the initial adjudication of the 
claims.  Additionally, in March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this notice was 
not provided to the Veteran before the initial adjudication 
of the claims, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against the service connection claim, any 
questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, post-service private medical records, and 
post-service VA medical records.  The evidence of record also 
contains VA examinations performed in June 2007 and September 
2008.  The September 2008 examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Factual Background

A service Report of Medical Examination dated in December 
1958 for induction purposes reflects that the Veteran was 
noted to have mild scoliosis.  A Report of Medical 
Examination dated in October 1960 for separation purposes 
reflects that the Veteran's spine and musculoskeletal system 
were clinically evaluated as normal.  There are no other 
service treatment records relating to the back.  

Private medical records from Hillcrest Family Health Center 
dated in March 1999 reflect that the Veteran was assessed 
with a low back strain.  

The Veteran underwent a VA examination in June 2007.  He 
reported a back injury in service while on maneuvers when the 
trail of a howitzer fell on him.  He stated that he spent 
five weeks in a field hospital for that back injury.  The 
examiner noted that there was no mention in the medical 
records of this.  The Veteran reported back pain which came 
and went over the years.  

Following physical examination, the examiner diagnosed lumbar 
spondylosis.  

The Veteran underwent another VA examination in September 
2008.  Following physical examination, the examiner diagnosed 
degenerative disc disease of the lumbar spine.  The examiner 
opined that it is less likely as not that any current back 
disability was caused by, or in reference to his scoliosis, 
was aggravated beyond natural progression by military 
service.  The examiner reasoned that no scoliosis was found 
upon examination.  The examiner also reasoned that review of 
the available service treatment records did not reveal any 
treatment for back condition while in service, and there was 
no available evidence of record to support chronicity or 
continuity of care in regards to ongoing back problems.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of General Counsel (OGC) determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow OGC's precedent opinions.  38 U.S.C.A. 
§ 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

Since preexisting scoliosis was noted at the time of entry 
into service, the question becomes whether this preexisting 
disorder was aggravated during service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a back 
disorder.  There is no clinical evidence referencing the back 
at all in the service treatment records subsequent to the 
entrance examination and nothing to suggest any increase in 
the severity of the Veteran's scoliosis or the existence of 
any other back disorder during active service.  It is clear 
that the Veteran had scoliosis upon entry into service.  It 
is also clear that, in fact, the objective evidence that 
scoliosis was aggravated during service is strongly negative, 
as the VA examiner found in September 2008 that no scoliosis 
was noted at his clinical evaluation, and he concluded that 
the Veteran's scoliosis was less likely than not aggravated 
beyond its normal progression during service.  

Indeed, on separation from service, the Veteran's spine was 
clinically normal.  The clinically normal finding on 
separation examination is most significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no back disorder was present at that time.  
The Board views the examination report as competent evidence 
that there was no back disorder at that time.  Moreover, the 
September 2008 VA examiner indicated that the Veteran's back 
disorder is less likely than not related to his active 
service.  The Board must also note the 38 years between the 
Veteran's separation from service in 1960 and the first 
clinical post-service report of a back disorder in 1999.  
Although the record presents valid findings of a current back 
disorder, the span of time between the claimed injury and the 
medical documentation of a back disorder is a significant 
factor that weighs against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
Moreover, there is no nexus opinion to support the 
proposition that there's any causal connection between 
service and an extant back disorder of any description, be it 
scoliosis, spondylosis, strain or degenerative disc disease 
as the September 2008 examination findings and etiology 
opinion make crystal clear.

The additional evidence in support of the Veteran's service 
connection claim is his own lay assertions.  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  Thus, the 
Veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




ORDER

Service connection for a back disorder is not warranted.  

The appeal is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


